Citation Nr: 9907926	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from April 1982 to December 
1988.

This appeal is from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The rating decision applied 
psychiatric disability rating criteria in effect at that 
time.  The January 1997 statement of the case (SOC) performed 
in conjunction with the mandated reexamination of the case, 
see 38 C.F.R. § 19.26 (1998), applied newer rating criteria 
that became effective after the September 1996 rating 
decision.  The Board will consider both sets of rating 
criteria, applying whichever is more advantageous to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).


FINDINGS OF FACT

1.  Schizophrenia is the appellant's only currently diagnosed 
mental illness.

2.  The manifestations of the appellant's schizophrenia are 
active and of such extent, severity, depth, and persistence 
as to produce total social and industrial inadaptability.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for schizophrenia, schizoaffective type, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.132, Diagnostic Code 9205 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the appellant manifested 
psychiatric symptoms in service.  The appellant had 
psychiatric hospitalization in August 1988.  Prior to 
hospitalization, physical examination revealed old 
granulomatous lung disease, which he interpreted as cancer.  
He sought emergency room treatment, where he presented the 
nurse with a will, expressing his fear of dying from cancer.  
He was admitted and reassured he did not have cancer, but 
would not believe it.  He was subsequently transferred for 
psychiatric observation.  He had several changes of 
diagnosis, finally being discharged with a diagnosis of 
atypical depression with psychotic features and schizoid 
personality disorder.  The disorder was manifested by loss of 
energy, poor appetite, feelings of worthlessness and 
inappropriate guilt, diminished ability to think or 
concentrate, loss of interest or pleasure in usual 
activities, illogical thinking, and constricted affect.  He 
went on temporary disability retirement and ultimately 
disability retirement.

On VA examination in March 1990, the appellant said he was 
the type of person who could not handle stress and was 
uncomfortable in a crowd even before service.  In service he 
was an environmental engineering technician and worked in 
cost analysis.  He was unemployed at the time of the 
examination.  Since service, he stated, he tried to 
socialize, went to school, and worked for a month at general 
labor, but had anxiety attacks in February 1990 in which he 
heard tones, couldn't think, became confused.  His parents 
brought him to their home, where he now lived.  He was 
currently under VA treatment.  On examination he was neat, 
with good eye contact.  He demonstrated anxiety, and 
expressed that he felt people always judge him and that he 
does not meet anybody's expectations.  His insight and 
judgment were intact.  He had recently applied for a job and 
looked forward to being employed soon.  The diagnosis was 
atypical depression with psychotic symptoms, in remission.  
Industrial and social impairment was moderate.

VA mental health clinic progress notes from April 1991 said 
the appellant was succeeding in class work and in applying 
for jobs.  In January 1992, the appellant was confused and 
suicidal in a phone call to the MHC.  Immediate 
hospitalization was recommended.

The appellant had VA psychiatric hospitalization from January 
to March 1992 because of suicidal tendencies.  He became 
anxious, apprehensive, tense, and irritable.  He became 
depressed, very suspicious and "paranoid," according to the 
appellant because of too much pressure and stress while in 
school.  On admission, he was conscious, coherent, 
cooperative, anxious, and apprehensive.  He denied auditory 
hallucinations on admission, but they were noted and 
observed.  Speech was diminished in productivity, somewhat 
guarded, and at times evasive.  Initially insight and 
judgment were very poor.  With good response to medication, 
he was discharged and advised to refrain from activities that 
required full attention and concentration because of his 
medications.

A December 1995 VA mental health clinic progress note 
reported the appellant was still having delusions and what he 
called "explosive thoughts."  He had to cope with these 
things, and said medication helped.  He was encouraged to 
modify his current medications.

A January 1996 letter from the appellant's treating VA 
psychiatrist to the appellant's employer explained the affect 
of the appellant's psychiatric illness on his ability to 
work.  The doctor stated the appellant had severe anxiety and 
panic, which frequently interfered with his ability to 
function and was frequently accompanied by depression.  
Currently, the appellant was experiencing paralyzing panic 
whenever he drove, which had worsened to the point he was 
unable to function at his present job.  The doctor advised 
the appellant to take a couple of months off for additional 
treatment, after which he should be reassigned to an inside 
job that did not require that he drive.

A VA mental health clinic progress note of February 1996 
stated the appellant was doing well and had no problems with 
his medications.  In July 1996, the appellant's mother called 
the clinic to report the appellant was doing badly.  When 
seen, the appellant looked bad.  He had lost weight and was 
visibly shaken and very depressed.  He described severe 
panic, depression, preoccupation and confusion.  He was said 
to freeze in situations and could neither act nor think.  
There were no hallucinations or suicidal ideation.  His 
medication was adjusted.

A July 1996 letter from the appellant's work supervisor 
stated the appellant had nearly exhausted his available leave 
and recommended a leave of absence.

In an August 1996 statement, the appellant reported he was 
then a state highway inspector who worked in busy 
construction zones around heavy equipment, which made him 
panic.  He described becoming confused, with his mind going 
blank.  He became unable to drive.  A yellow traffic light 
terrified him, because he did not know when to stop.  He 
could not eat.  He became depressed and exhausted.  He was 
unable to do his work, because he could not remember any 
measurements he had made long enough to write them down or 
where he had measured.  He got in trouble at work for 
inadequate detail in his inspection reports.  He said he had 
been fighting his fears for years, and had finally taken 
action by taking a leave of absence and applying for a new 
job with the state.

On VA examination in August 1996, the examiner reviewed the 
appellant's service and post-service psychiatric, social, and 
industrial history.  The appellant reported that, during a 
physical examination in the service, he was told he had 
cancer.  He became hysterical, numb all over, and believed 
his old supervisor was trying to kill him with the x-ray 
machine.  The examiner noted that after service the appellant 
sought short-term work through temporary employment agencies.  
The appellant reported he was unable to hold a job with the 
state and was told to take a leave of absence.

Subjectively, the appellant reported he still felt depressed, 
nervous, anxious, panicky, and jittery inside.  He did not 
eat well.  He was afraid of everything.  He was afraid 
something would happen.  He feared God was against him and 
that he was cursed.  He said he was afraid to commit suicide, 
but had thoughts about it.  He said he felt he was getting 
worse and one day might come to the hospital again, but he 
only felt suicidal if he did not take his medication.

Objectively, the appellant was shy but cooperative.  He 
remained reclusive and withdrawn, staying to himself in his 
room, listening to music and sleeping.  He said he became 
sick to his stomach if he ate too much.  He appeared 
depressed and was quiet when not answering questions.  He was 
very nervous and had a sense of panic all the time.  He 
continued to be suspicious.  He did not trust anyone.  He 
still believed he had cancer.  The multiaxial diagnosis was 
as follows:  Axis I - chronic schizophrenia, shizo-affective; 
Axis II - none; Axis III - none; Axis IV - severe; Axis V - 
50.

A December 1996 letter from the appellant's work supervisor 
described the appellant's duties as a state highway inspector 
from September 1992 until June 1996, when he took a one-year 
leave of absence.  In July 1996 the appellant's psychiatrist 
advised the supervisor of the appellant's condition, which 
was said to interfere with his ability to function.  The 
psychiatrist recommended time off followed by reassignment to 
indoor work that did not require driving.  The supervisor 
concluded the appellant could not be assigned duties that 
required driving a state vehicle.

A VA mental health clinic progress note of March 1997 by the 
appellant's treating psychiatrist stated the appellant 
continued to suffer with severe anxiety, panic, and 
disassociation.  The appellant was unemployed and said to be 
only marginally able to work.  His doctor noted he had always 
encouraged the appellant to try to go to school and to work.  
At each effort, he had functioned for a time and then been 
overcome by severe anxiety.  The course had been up and down, 
but at best marginal.  The appellant was then looking for 
another job.

The appellant testified at a VA hearing in April 1997.  His 
representative stated the appellant he had been unemployed 
since July 1997 [sic] and was unemployable.  The 
representative noted the appellant lived in a controlled 
environment.  He asserted he warranted a total disability 
rating.

The appellant testified that when he was working he always 
faced some degree of anxiety.  He could not relax enough to 
swallow breakfast, or some days even to swallow his 
medication; he gagged.  He described the panic he suffered 
while driving, becoming spatially disoriented when the panic 
was severe.  At work he avoided speaking beyond saying good 
morning.  When someone spoke to him, he would immediately get 
in his truck and drive to his project; he avoided meeting his 
boss or anybody he did not have to meet.  He said he did not 
know if his boss knew of his condition before he told him 
just before taking leave of absence, but his boss was always 
very kind, giving him the simplest assignments.  He described 
one asphalt laying job, which required long hours of close 
attention to "run the rate," which he could not do without 
the help of others because he became confused.  When he got 
home he took his medication if he had been unable to in the 
morning, then he smoked cigarettes and listened to music 
until dinner, around 8:00 p.m., then go to sleep.  He said he 
quit work because his anxiety attacks took over his life.  He 
said he could not say how often he had the attacks, because 
once they passed they faded into the past, and it was very 
hard to remember when they had occurred or their frequency.  
He quit because he was panicking so often he was too confused 
and his concentration was too poor to do his work.  He could 
not figure out what he was supposed to do next.

The appellant testified in detail about the course of a 
typical day since quitting work.  Regarding his social life, 
he left the house to buy his favorite candy, cigarettes, 
soda, milk, and other things he liked, and that was his 
social life.  He had no friends.  He did not go to the 
movies.  No one called him on the phone.  When his parents' 
friends stopped by he would speak with them briefly, then ask 
to be excused and go to his room.  He did not go to church, 
because he did not like crowds.  When asked how he got along 
with his sisters, he said they were very kind and 
understanding to him; they knew about his problems.

He said he last worked in July 1996.  He said he no longer 
considered suicide now that he was living with his parents, 
because he could not do that to them.  He said his parents 
were 68 and 67, and his problems would be a lot worse if 
anything happened to them.

The appellant reported the several medications he took.  He 
said his doctor told him to vary the dosages as needed to 
control "the sounds" and other symptoms.  He said he saw 
his VA psychiatrist semi-annually when he was working, but 
now saw him every two months.

The appellant said he had spent about four years at college, 
but could never decide a major, and he was forced out of 
college around 1991 for low grades.  His doctor encouraged 
him to return.  Attending part time, he made A's on the three 
courses he took, then became depressed and sought psychiatric 
hospitalization.  He started work for the state in September 
1992.  He was not sure how long he had lived with his 
parents.  He lived with them when he got out of the service, 
then on his own for a while, which was a disaster.  He had 
hallucinations.  He was back with his parents not before 
1989.

In a May 1997 treatment note, the appellant's psychiatrist 
wrote that he had treated the appellant for severe anxiety 
for years, and the appellant was too anxious to work.  The 
doctor recommended volunteer work as a device to learn to 
deal with his fear of responsibility.  A July 1997, treatment 
record noted the appellant's self-characterization as a 
failure and desperate expression of his need to get a job and 
succeed.

A February 1998 report from the appellant's state employer 
showed he took a year leave of absence and last worked in 
July 1996 for medical reasons described as Department of 
Veterans Affairs disability.  A follow-up report of May 1998 
stated the appellant had resigned due to VA disability.

II.  Legal Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In review of claims 
for increased ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA initially rated the appellant's disability as "Major 
depression with psychotic features," under a now defunct 
diagnostic code.  See  38 C.F.R. § 3.132, Diagnostic Code 
9207 (1988).  In July 1992, after the VA hospital diagnosis 
of schizophrenia, schizoaffective type, the rating 
nomenclature changed to "Schizophrenia, residual type; 
schizoaffective disorder; other and unspecified types."  See 
38 C.F.R. § 4.132, Diagnostic Code 9205 (1992).  The current 
rating is under the same code, but the diagnostic 
nomenclature changed effective November 7, 1996, deleting the 
term "schizoaffective disorder."  See 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (1998).  In November 1996, a new general 
rating formula for mental disorders became effective.

Under the version of the rating formula in effect in 
September 1996, a 100 percent rating was applicable for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce complete 
social and industrial inadaptability.  A 70 percent 
evaluation required lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  A 
50 percent evaluation required considerable impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9205 (1996).

Under the revised rating criteria now in effect, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted under the 
new criteria for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 (1998).

In the current diagnostic code, the dispositive factor is 
that the level of disability resulting from the mental 
disorder, total occupational and social impairment (100 
percent), deficiencies in most areas (70 percent), or 
occupational and social impairment with reduced reliability 
and productivity (50 percent), are "due to" the symptoms 
specified in the rating criteria.  Id. (emphasis added).  
Although the several symptoms listed for each level of 
disability are alternative bases for a given rating, see 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (supplemental 
memorandum of the Secretary of Veterans Affairs), and all of 
the manifestation of a disability need not be shown to 
qualify for a given rating, 38 C.F.R. § 4.21 (1998), there 
must exist some criterion of a given rating to obtain that 
rating.

It is obvious in the evidence of record that the appellant 
shows "near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively," which is a criterion of the 70 percent rating 
in the current rating schedule.  38 C.F.R. § 4.130, 
Diagnostic Code 9205 (1998).  Of the specific criteria listed 
for a 100 percent rating, supra, the appellant has been noted 
to have delusions, e.g., in December 1995, and in the August 
1996 VA examination when he indicated he still believed he 
had cancer.  The delusions, however, do not appear to cause 
total occupational and social impairment, and thus do not 
provide a basis for a 100 percent rating under the current 
criteria..  The global assessment of functioning (GAF) (Axis 
V in the examination report) assigned in the August 1996 
rating action is for "serious impairment in social, 
occupational, or school functioning," Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994), but it 
appears from the report to be attributable to the panic, 
which is a criterion of the 70 percent rating, rather than to 
any criterion listed for a 100 percent rating.

The old rating criteria are less specific than are the 
current criteria, identifying only "active psychotic 
manifestations" as the objective requirement, without 
identifying what specific symptoms those might be.  The 
evidence clearly shows that the appellant's service-connected 
mental disorder has persisted continuously since service.  
The disabling symptoms are not attributed by the August 1996 
VA examiner or by the appellant's treating psychiatrist of 
many years to any diagnosis other than the service-connected 
psychosis.  The Board has no basis in the evidence of record 
to consider otherwise, without impermissibly applying its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (Board may not use its independent medical judgment 
apart from the evidence of record in deciding cases).  
Consequently, the Board deems the symptoms described to be 
the appellant's psychotic symptoms.

The evidence clearly shows the appellant's symptoms are 
active, with such notations as panic and disassociation noted 
in March 1997, only months before the most recent evidence of 
record.  The historical record shows the symptoms to be deep 
and persistent.  The appellant's treating physician 
specifically commented on the appellant's ongoing effort to 
overcome them.  The degree of disability must be considered 
from the point of view of the appellant working or seeking 
work, 38 C.F.R. § 4.2 (1998), remembering that he may be too 
disabled to engage in employment although he is up and about 
and fairly comfortable at home or upon limited activity.  
38 C.F.R. § 4.10 (1998).  The appellant's hearing testimony 
is credible, and further demonstrates the persistence of his 
symptomatology when not in the sheltered environment of his 
home.  Even there, he is in nearly total social isolation, 
demonstrating social inadaptability.

The appellant's industrial adaptability is clearly shown in 
the record to have become steadily less over time.  This is 
well indicated in the course of events from January 1996 to 
May 1997.  In January 1996, his psychiatrist recommended a 
leave of absence with a change of duties.  In March 1997, his 
psychiatrist said the appellant continued to have 
disassociation and to be only marginally able to work.  In 
May 1997, his psychiatrist said outright, "he is too anxious 
to work."  The GAF of 50 in the context of the old rating 
criteria is more significant than in the context of the 
current criteria, because it is indicative of the severity of 
the symptoms as that term pertains to the old criteria.  The 
evidence is persuasive that the appellant's "active 
psychotic manifestations [are] of such extent, severity, 
depth, persistence . . . as to produce total social and 
industrial inadaptability."

The rating criteria in effect when the appellant initiated 
his claim for increased rating are more favorable to him than 
are current criteria, and they must be applied.  Karnas, 1 
Vet. App. 308 (1991).  Under the older criteria a 100 percent 
schedular rating is warranted.



ORDER

A schedular rating of 100 percent is granted for the service-
connected schizophrenia, subject to the applicable 
regulations governing the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


- 13 -


